Citation Nr: 1243518	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  08-36 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to June 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO). 

In November 2012, after the appeal was certified to the Board, the Veteran requested a change in representation.  Because the request was made within 90 days following the notice of certification of the appeal to the Board, the change in representation is accepted.  See 38 C.F.R. § 20.1304(a) (2012).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2012).

The Veteran asserts that he has Meniere's disease as a result of his active military service.  Specifically, he states that he began to experience vertigo, dizziness, and fainting spells during service along with symptoms of hearing impairment and tinnitus.  The Veteran maintains that any currently diagnosed Meniere's disease is related to those in-service symptoms.  He also believes that his tinnitus, which is already service connected, caused his Meniere's disease.  Thus, the Veteran contends that service connection is warranted for Meniere's disease both on a direct and secondary basis.

A review of the Veteran's service treatment records does not reveal a diagnosis of Meniere's disease.  The records do contain evidence regarding the Veteran's reported symptoms that he associates with Meniere's disease.  During an April 1996 periodic examination, the Veteran reported a history of experiencing two fainting spells in 1995.  The April 1996 examination was normal.  An April 1998 entry notes that the Veteran fell from a mango tree at the U.S. Army Post in Corozal, Panama.  The assessment was an intracranial injury and traumatic stupor.  In January 1999, the Veteran complained of a right earache.  A diagnosis of bilateral otitis media was provided.  A January 2001 entry notes a complaint of left ear pain and tinnitus.  In February 2001, a separation examination was conducted.  The Veteran reported a history of hearing loss, tinnitus, and sea sickness.  A March 2001 entry notes symptoms of decreased hearing, constant tinnitus, and noise exposure.

In April 2001, the Veteran underwent VA audiological examination prior to his separation from service. He reported a history of left ear tinnitus since 1980, a history of decreased hearing for several years, and a history of ear pain for three months.  The examiner indicated that the ears were normal and provided a diagnosis of tinnitus.

Post-service medical records from private providers show treatment for ear problems as early as July 2002.  The Veteran was seen on multiple occasions in 2003 for left ear pain with a diagnosis of external otitis.  Dr. B., one of the Veteran's treating physicians, provided a letter dated in February 2006.  Dr. B. had treated the Veteran since April 2002, which was also when a diagnosis of tinnitus was made.  Dr. B. noted that an initial diagnosis of Meniere's disease was made in January 2004 after the Veteran complained of vertigo.  Diamox was prescribed as treatment.  In a June 2006 letter, Dr. B. indicated that the Veteran reported a history of ear problems beginning in 1995 when he began to feel a ringing sound in his left ear, hearing loss, and dizziness.  The Veteran also reported experiencing dizzy spells in 2003 associated with tinnitus, severe pressure like pain, and worsening of the hearing loss in the left ear.  Dr. B. reiterated that the diagnosis was Meniere's disease and that treatment with Diamox began in 2004.

The Board notes that VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In the Veteran's case, he has not been provided a traditional examination in connection with the claim through a VA Medical Center.  This is so because he resides in Panama.  The RO attempted to schedule an examination through the U.S. Embassy in Panama and apparently the June 2006 report from Dr. B. was the result.  Although Dr. B. reiterated the Veteran's history that had been set forth in the February 2006 letter and also confirmed a diagnosis of Meniere's disease, Dr. B. was not asked to provide a medical opinion on the relationship between the Meniere's disease and the Veteran's military service or his service-connected tinnitus.  Additionally, it does not appear that the Dr. B. had access to the claims file, including the service treatment records.

To the extent Dr. B.'s June 2006 report constituted a VA examination report in the context of VA's duty to assist, the report is not wholly adequate because the salient medical questions were not answered.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).  The Board finds that the claim must be remanded to allow for the Veteran to be afforded a VA examination.  In addition to a physical examination, the prospective examiner must address whether the Veteran has Meniere's disease that had its clinical onset during, or is otherwise attributable to, his active military service.  Additionally, an opinion must be provided as to whether the Veteran has Meniere's disease that is caused or aggravated by his service-connected tinnitus.

The Veteran currently has a Florida mailing address.  However, he appears to still reside in Panama.  Thus, unique measures may need to be undertaken to properly schedule an examination, to include contacting the Department of State / U.S. Embassy to handle the request.  See VA's Adjudication Procedures Manual, M21-1MR, Part III, Subpart iv, ch. 3, sec. A.1.h (2012).

It appears that the Veteran continues to receive regular treatment from Dr. B. in Panama.  Updated treatment records should be obtained in light of the remand.

Lastly, most of the Panamanian medical records are in English.  However, some are in Spanish.  On remand, any Spanish language records must be translated to English.

Accordingly, this case is remanded for the following actions:

1.  The RO must attempt to procure copies of more recent records since June 2006 from Dr. B. in Panama.  A release from the Veteran must be obtained as necessary.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine whether any 

Meniere's disease found is related to his military service.  As necessary, the RO must follow the procedures for requesting an examination of a Veteran residing in a foreign country (Panama).  See M21-1MR, Part III, Subpart iv, ch. 3, sec. A.1.h.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed Meniere's disease is related to the Veteran's active duty service.  The examiner must also state whether any diagnosed Meniere's disease is due to or aggravated by any service-connected disorder, including tinnitus.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  The RO must ensure that any non-English untranslated records are translated to English. 

6.  Finally, after undertaking any other development deemed appropriate, the RO must re-adjudicate the issue on appeal.  If the benefit sought is not granted, the RO must furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, the 

Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

